ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission, by counsel, and files its Notice of Conviction and Request for Suspension pursuant to Ind. Admission and Discipline Rule 23, Section 11.1. The Commission’s notice indicates that the respondent, Ernest J. Szarwark, was convicted on april 2, 1998, of four felony counts of mail fraud.
We now find. that the Commission’s request for suspension from the practice of law pending final resolution of this disciplinary action should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Ernest J. Szarwark, is suspended from the practice of law in this state, effective immediately, pending final resolution of this disciplinary action or further Order of this Court.
The Clerk of this Court is directed to forward notice of this Order, by certified or registered mail, to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, ,and to all other entities pursuant to the provisions of Ad-mis.Dise.R. 23(3)(d).
SHEPARD, C.J., and DICKSON, SELBY and BOEHM, JJ., concur.
SULLIVAN, J., not participating.